DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Representative Ramyar M. Farid  on 04/21/2022.

The application has been amended as follows: 
13.  (Currently amended)  A multilayer ceramic electronic component, comprising: 
a ceramic body including first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and fifth and sixth surfaces opposing each other in a third direction, and including a dielectric layer and first and second internal electrodes stacked in the third direction with the dielectric layer interposed therebetween; 
first and second external electrodes disposed on the first and second surfaces of the ceramic body, respectively; and 
an auxiliary electrode exposed to one of the fifth and sixth surfaces and connected to one of the first and second external electrodes,
wherein a value of an absolute value of an angle of the auxiliary electrode with respect to the third direction is less than 45°.

14.  (Canceled)  

20.  (Currently amended)  A multilayer ceramic electronic component, comprising: 
a ceramic body including a capacitance formation portion including a dielectric layer and first and second internal electrodes disposed to be stacked in a third direction with the dielectric layer interposed therebetween, a margin portion disposed on both surfaces of the capacitance formation portion in a second direction, and a cover portion disposed on both surfaces of the capacitance formation portion in the third direction, and including first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in the second direction, and fifth and sixth surfaces opposing each other in the third direction; 
first and second external electrodes disposed on the first and second surfaces of the ceramic body, respectively; and
two or more auxiliary electrodes disposed in the cover portion or the margin portion 
wherein the first and second external electrodes comprise a first electrode layer connected to the first and second internal electrode layers, respectively, and a second electrode layer disposed on the first electrode layer, respectively, and
wherein at least one of the two or more auxiliary electrodes is spaced apart from the first surface and the second surface of the ceramic body.


The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-9 and 11-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component, comprising: a ceramic body including a capacitance formation portion including a dielectric layer and first and second internal electrodes disposed to be stacked in a third direction with the dielectric layer interposed therebetween, a margin portion disposed on both surfaces of the capacitance formation portion in a second direction, and a cover portion disposed on both surfaces of the capacitance formation portion in the third direction, and including first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in the second direction, and fifth and sixth surfaces opposing each other in the third direction; first and second external electrodes disposed on the first and second surfaces of the ceramic body, respectively; and a first auxiliary electrode disposed in the cover portion and spaced apart from the capacitance formation portion, and disposed to be in contact with one of the first and second external electrodes, wherein the first auxiliary electrode is spaced apart from the first surface and the second surface of the ceramic body.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a first auxiliary electrode disposed in the cover portion and spaced apart from the capacitance formation portion, and disposed to be in contact with one of the first and second external electrodes, wherein the first auxiliary electrode is spaced apart from the first surface and the second surface of the ceramic body” in combination with the other claim limitations. 

Regarding independent claim 13, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component, comprising: a ceramic body including first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and fifth and sixth surfaces opposing each other in a third direction, and including a dielectric layer and first and second internal electrodes stacked in the third direction with the dielectric layer interposed therebetween; first and second external electrodes disposed on the first and second surfaces of the ceramic body, respectively; and an auxiliary electrode exposed to one of the fifth and sixth surfaces and connected to one of the first and second external electrodes, wherein a value of an absolute value of an angle of the auxiliary electrode with respect to the third direction is less than 45°.

Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a value of an absolute value of an angle of the auxiliary electrode with respect to the third direction is less than 45” in combination with the other claim limitations. 

Regarding independent claim 20, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component, comprising: a ceramic body including a capacitance formation portion including a dielectric layer and first and second internal electrodes disposed to be stacked in a third direction with the dielectric layer interposed therebetween, a margin portion disposed on both surfaces of the capacitance formation portion in a second direction, and a cover portion disposed on both surfaces of the capacitance formation portion in the third direction, and including first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in the second direction, and fifth and sixth surfaces opposing each other in the third direction; first and second external electrodes disposed on the first and second surfaces of the ceramic body, respectively; and two or more auxiliary electrodes disposed in the cover portion or the margin portion wherein at least one of the two or more auxiliary electrodes is spaced apart from the first surface and the second surface of the ceramic body.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein at least one of the two or more auxiliary electrodes is spaced apart from the first surface and the second surface of the ceramic body” in combination with the other claim limitations. 


Cited Prior Art
Takashima et al (US 2009/0154055) teaches relevant art in Fig. 5-19B
AKAZAWA et al (US 2012/0320495) teaches relevant art in Fig.
Devoe et al (US 2004/0042156) teaches relevant art in Fig. 9A.
TAKASHIMA et al (US 2010/0128413) teaches relevant art in Fig. 16A-16B.
NISHIOKA et al (US 2012/0075766) teaches relevant art in Fig. 3-5.
LEE et al (US 2015/0255213) teaches relevant art in Fig. 1.
RO et al (US 2016/0240317) teaches relevant art in Fig. 6.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848